Opinión concurrente y disidente en parte emitida por el
Juez Presidente Señor Andréu García.
En el caso de autos, la opinión del Tribunal extiende la protección del segundo párrafo del Art. 1483 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 4124, para reclamar por vicios aparentes que no son causa de la ruina del edificio. Por estimar que incide el Tribunal al resolver de esa forma, nos vemos obligados a disentir en parte.
HH
Mediante contrato de compraventa efectuado el 18 de enero de 1995, los esposos Ramón Pacheco Torres y Clari-bel Rodríguez Canchani adquirieron de Estancias de Yauco, S.E. y de Yauco Excavation Contractors, Inc., una vivienda en la urbanización Estancias de Yauco. Antes de aceptarla, los compradores inspeccionaron la propiedad al menos dos veces. En abril de 1998, luego de adquirida la propiedad, contrataron a un ingeniero para que hiciera un estudio de niveles en la residencia, ya que el agua se es-tancaba en el área de la marquesina. El estudio reveló las siguientes fallas de construcción: (1) descuadre en los dor-mitorios y las diferentes dependencias de la casa, reflejado en las losetas y paredes de la residencia; (2) exceso de un cuatro por ciento del máximo permitido en la pendiente del garaje, el cual es de catorce por ciento; (3) ausencia de es-calera en la entrada de la casa (en el área del foyer), y (4) existencia de un muro de contención en la parte posterior del solar que no consta en los planos.
El 27 de abril de 1998 el señor Pacheco y la señora Ro-dríguez presentaron una querella ante el Departamento de Asuntos del Consumidor (D.A.Co.) en la que alegaron que la residencia adolecía de los vicios señalados en el estudio realizado por el ingeniero. Solicitaron que se corrigieran los vicios subsanables y que se les compensara por los vi-*436cios insubsanables. Un inspector de D.A.Co. realizó una inspección de la residencia, comprobó la existencia de tales defectos y estimó que las reparaciones costarían $26,760.25. D.A.Co. emitió una Resolución el 27 de abril de 1999, mediante la cual determinó que Estancias de Yauco, S.E. y Yauco Excavation Contractors, Inc. eran responsa-bles por los vicios de construcción que sufría la residencia de acuerdo con las disposiciones del Art. 1483 del Código Civil, supra. Ordenó el pago de $4,655 por concepto de de-preciación del valor de la residencia.
Posteriormente, D.A.Co. reconsideró su dictamen y de-terminó que los vicios consistentes en el descuadre en el piso y las paredes, y en el desnivel en la marquesina eran de carácter aparente, por lo cual no aplicaba el Art. 1483 del Código Civil, supra, y la acción para reclamar por tales vicios no procedía bajo la Ley Núm. 130 de 13 de junio de 1967, según enmendada, 17 L.P.R.A. see. 501 et seq., y bajo el reglamento aprobado por D.A.Co.,(1) debido a que la re-clamación se debió de hacer en el plazo de dos años. Sin embargo, D.A.Co. determinó que la falta de la escalera del foyer que aparecía en los planos aprobados por la Autori-dad de Reglamentos y Permisos (A.R.Pe.) y la existencia del muro de contención que no aparecía en el plot plan, constituían una violación contractual. La reclamación por tal incumplimiento no había caducado, ya que tenía un plazo de quince años. Se ordenó una compensación de $800 a los querellantes.
Inconformes con tal determinación, tanto los vendedo-res como los compradores acudieron ante el Tribunal de Circuito de Apelaciones mediante sendos recursos de revisión. Luego de consolidar ambos recursos, el foro ape-lativo emitió una sentencia el 28 de agosto de 2000, me-diante la cual revocó la resolución recurrida e instauró la originalmente emitida por la agencia administrativa. Des-*437pués de haber sido denegada la moción de reconsideración presentada por los vendedores, éstos acudieron ante nos señalando que erró el Tribunal de Circuito de Apelaciones “al aplicar el Artículo 1483 del Código Civil y al determinar que las condiciones de la residencia equivalen a una ruina funcional”. Petición de certiorari, pág. 8.
I — I i — I
Coincidimos con la conclusión de la mayoría del Tribunal al efecto de que la residencia en cuestión se encuentra en estado de ruina funcional, requisito necesario para ac-tivar la garantía decenal del Art. 1483 del Código Civil, supra. Concurrimos también con la determinación de la mayoría sobre los vicios ocultos. Sin embargo, entendemos equivocado el razonamiento de la mayoría mediante el cual se aplica el segundo párrafo del Art. 1483 del Código Civil, supra, a los vicios aparentes que no causan la ruina del edificio. Por considerar que la causa de acción por incum-plimiento contractual contemplada en dicho estatuto no procede en el caso de autos, disentimos.
La regla de la responsabilidad decenal (primer párrafo del Art. 1483 del Código Civil, supra) se aplica al caso del edificio que se arruina por vicios de la construcción o de la dirección, debido al mal cumplimiento de la obligación por falta de aplicación de la pericia exigible de los obligados. La regla de la responsabilidad quincenal (segundo párrafo del mismo artículo) se refiere al caso más genérico de ruina causada por incumplimiento de las condiciones del con-trato por parte del contratista. P. Salvador Coderch, Co-mentario del Código Civil, Secretaría General Técnica, Centro de Publicaciones, Madrid, 1991, T. II, pág. 1189. La doctrina discute si el fundamento de la responsabilidad es legal o contractual.(2)
*438Herrera Catena estima que se trata de una responsabi-lidad ex lege a la que habrá que aplicar, supletoriamente, el régimen contractual.(3) Esto significa que tales obligacio-nes son exigibles cuando existe un contrato de ejecución de obra y no figuren en una de sus cláusulas, toda vez que el Art. 1210 del Código Civil, 31 L.P.R.A. see. 3375, preceptúa que los contratos obligan “no sólo al cumplimiento de lo expresamente pactado, sino también a todas las conse-cuencias que según su naturaleza sean conformes a la buena fe, al uso y a la ley”. Igualmente lo son cuando no exista un contrato de ejecución de obra, pues la función desempeñada es la determinante de la responsabilidad.
Nos encontramos, en definitiva, dentro de las exigencias de la lex artis, y no en el marco del incumplimiento especí-fico de una cláusula contractual que constituye el ámbito del párrafo segundo del citado Art. 1483.(4)
La doctrina española ha prestado escasa atención a la naturaleza jurídica de las responsabilidades del segundo párrafo del Art. 1591 del Código Civil español, equivalente al Art. 1483 del Código Civil de Puerto Rico, supra. En general, el Art. 1591 es considerado en su conjunto, sin distinción entre las responsabilidades nacidas de uno y otro párrafo.(5)
Uno de los pocos autores que ha estudiado con más de-tenimiento el precepto en cuestión es G. García Cantero, quien subraya que para interpretar debidamente el se-gundo párrafo del Art. 1591, “hay que tener en cuenta que dicho segundo párrafo constituye una oración elidida que debe completarse con el primero”, y que la frase debe que-*439dar así: “Si la causa de la ruina del edificio fuere la falta del contratista a las condiciones del contrato, la acción de indemnización durará quince años”. La expresión “condi-ciones del contrato” utiliza un término no técnico, con el que quiere aludirse al pliego de condiciones del contrato de obra. Se trataría, por lo tanto, de un incumplimiento cua-lificado del contrato, y en tal sentido dicha norma vendría a ser una aplicación tipificada del Art. 1101 (Art. 1054 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3018). Conti-núa diciendo García Cantero que se trata de incumpli-miento específico-, no bastaría cualquier clase de incumpli-miento, sino el cualificado por su resultado, es decir, por haber originado la ruina del edificio construido. Sin embargo, dicha ruina ha de provenir, precisamente, de la falta del contratista a las condiciones del contrato.(6)
Gullón Ballesteros plantea la necesidad de una integra-ción de dicho segundo párrafo, y precisa que se trata de una ruina producida “por no haberse cumplido específica-mente lo pactado en el contrato de obra”.(7)
Herrera Catena sostiene que se trata de un párrafo os-curo, pero no inútil, que sanciona contravenciones específi-camente contractuales y que constituye una “excepción pu-nitiva” al plazo de garantía establecido en el primer párrafo del propio Art. 1591 (que amplía a 15 años), cuando la causa de la ruina sea “la falta del contratista a las con-diciones del contrato”. El primer párrafo del Art. 1591 es-tablece obligaciones de origen legal que sancionan los in-cumplimientos de la lex artis, mientras que el segundo párrafo se refiere a incumplimientos específicos de las cláusulas contractuales y opera cuando la situación fáctica supone vicio constructivo con arreglo a la lex artis y, ade-más, falta contractual. (8)
En Federal Ins. Co. v. Dresser Ind., Inc., 111 D.P.R. 96, *440107-108 (1981), aceptamos la interpretación más generali-zada de la doctrina española, según la cual el segundo pá-rrafo del Art. 1483 constituye una excepción punitiva al plazo decenal y que tiene una acepción muy restringida. Resolvimos entonces que
... para poder invocar el plazo de caducidad mayor deberá probarse que la violación a una cláusula concreta del contrato o sus especificaciones fue la causa directa de la ruina del edificio. La carga de la prueba le corresponde al dueño o legiti-mado activo. ... Por tratarse de un cláusula punitiva, que tiene el extraordinario efecto de ampliar el plazo decenal, la prueba no podrá fundarse en simples inferencias derivables .... La falta del contratista tiene que ser probada por el comitente. (Énfasis suplido.) Federal Ins. Co. v. Dresser Ind., Inc., supra, pág. 108.
La doctrina establecida en Federal Ins. Co. v. Dresser Ind., Inc., supra, la reafirmamos más recientemente en Zayas v. Levitt & Sons of P.R., Inc., 132 D.P.R. 101, 111-113 (1992), y añadimos que además resulta indispensable pro-bar la existencia de un contrato de obra o de construcción para que surja una causa de acción bajo el segundo párrafo del Art. 1483 del Código Civil, supra.
H-i I — i h-l
El vicio o los vicios ruinógenos serán, muchas veces, ocultos en el sentido del Art. 1373 del Código Civil, 31 L.P.R.A. see. 3841, pero no por ello quedarán exentos de la acción por ruina; antes bien, esta es una garantía refor-zada del adquirente de la obra que se explica por el hecho de que el mal cumplimiento de las obligaciones de realizar o dirigir la obra no suelen revelarse inmediatamente.
El tema de la recepción de obra es singularmente impor-tante en la aplicación del segundo párrafo del Art. 1483, supra. Dado que éste contempla “la falta del contratista a las condiciones del contrato” como causa de la ruina, es obvio que la recepción de obra (que implica un reconoci-miento de que ésta se admite por estar de acuerdo con el contrato) tendrá un singular relieve cuando se trate de res-*441ponsabilidades derivadas del referido segundo párrafo del Art. 1483.(9)
¿Cubre la recepción definitiva los vicios ruinógenos apa-rentes? Esta interrogante ha dado lugar a dos posiciones sobre el particular: la que considera que la recepción defi-nitiva cubre los vicios ruinógenos aparentes y deja en pie la responsabilidad por los vicios ruinógenos ocultos, y la que estima que la recepción definitiva no cubre ningún vicio ruinógeno (ni aparente ni oculto).
Herrera Catena, siguiendo a Manresa y a García Can-tero,, sostiene que tratándose de vicios ruinógenos nos en-contramos ante la aplicación de normas de orden público, que impiden el efecto liberatorio de la recepción definitiva, incluso para los vicios aparentes en el momento de recibir la obra. Expresa este autor que cuando se trata de vicios ruinógenos es irrelevante la distinción entre vicios ocultos y aparentes. Si el contratista y el arquitecto responden ante terceros, aunque se trate de un vicio aparente en el momento de la recepción de obra, no es porque el primer párrafo del precepto contenga obligaciones de origen extra-contractual, sino porque el Art. 1809 del Código Civil, 31 L.P.R.A. see. 5148, se remite al citado Art. 1483 en sus dos párrafos, y no sólo a su párrafo primero, al preceptuar que
[s]i el daño de que tratan [los dos artículos anteriores —ruina del 1807 y daños relacionados del 1808 — ] resultare por defecto de construcción, el tercero que lo sufra sólo podrá repetir contra el arquitecto o, en su caso, contra el constructor, dentro del tiempo legal.
Es indiferente que la causa (para responder ante terce-ros) sea una de las detalladas en el primer párrafo del Art. 1483 o “la falta del contratista a las condiciones del contra-to” a que se refiere el segundo párrafo de este precepto, puesto que el genérico “defecto de construcción” del Art. 1809 se concreta en todas y cada una de las causas de *442ambos párrafos del Art. 1483. El segundo párrafo del Art. 1483 no viene a contradecir la doctrina tradicional sobre el carácter liberatorio de la recepción de obra, sino que, por el contrario, constituye uno de los supuestos de excepcionali-dad (al principio general liberatorio) en que se desenvuelve dicho precepto, aunque tenga un sentido punitivo y de agravación (respecto al párrafo primero) la ampliación del plazo de garantía al de 15 años, que ya existía en el dere-cho romano y en la Ley de Partidas.
Salvador Coderch señala, por su parte, que las reglas de los vicios ocultos son propias de los contratos onerosos y no ve razón para rechazar la acción de vicios del adqui-rente que los denuncia en tiempo y forma. Por eso, quizá, la jurisprudencia española ha seguido una orientación pragmática. En ocasiones ha señalado que las acciones de vicios, de ruina y de incumplimiento son compatibles en-tre sí y cabe optar por una de ellas. Otras veces, y para rechazar la caducidad de la acción de vicios ocultos —por haberse ejercitado transcurridos los seis meses desde la entrega— se ha afirmado que el Art. 1591 es derecho especial en relación a la regulación general de los defectos ocultos, o que no opera el Art. 1490 (Art. 1379 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3847) porque en el Art. 1541 hay un caso de inhabilidad del objeto, o que los vicios ruinógenos gozan de autonomía en relación a los ocultos, o que aquéllos suponen, además, incumplimiento. Entre estas doctrinas predomina en los últimos tiempos la que recalca que estos vicios que acarrean ruina e in-cumplimiento están sujetos al régimen especial del Art. 1591 y al régimen general del incumplimiento obligacio-nal en vez del establecido en el Art. 1484 et seq. (Art. 1373 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3841 et seq.). Dicho autor concluye que la responsabilidad por vi-cios aparentes se extingue con la entrega, pero no se con-siderarán como tales aquellos de carácter ruinógeno cuya gravedad no pudiera ser todavía apreciada. Salvador Co-derch, op. cit., pág. 1192.
*443Sin embargo, en el ámbito de los vicios no ruinógenos, las cosas ocurren de otra forma. Al no existir las aludidas normas de orden público (obstaculizadoras del indicado efecto liberatorio de la recepción definitiva), cobra singular relieve la distinción entre vicios ocultos y aparentes a la hora de establecer responsabilidades por los no ruinógenos con posterioridad a la recepción de la obra.(10)
La recepción de obra constituye un acto jurídico dis-tinto de la convención inicial. La recepción de obra sin reserva libera al contratista de los vicios aparentes no ruinógenos.
Podemos concluir, sin duda, como lo hace Herrera Ca-tena que el Art. 1483 del Código Civil sólo contempla los vicios ruinógenos. (11) Y esto impide el efecto liberatorio de la recepción de la obra, incluso para los vicios aparentes en el momento de recibir la obra.
En este sentido, estamos de acuerdo con la opinión de la mayoría cuando expresa que el Art. 1483 del Código Civil no hace distinción entre vicios ocultos y aparentes a la hora de imponer responsabilidad al contratista por la ruina de un edificio, a pesar de lo expresado en Constructora Bauzá, Inc. v. García López, 129 D.P.R. 579 (1991), y en González v. Agostini, 79 D.P.R. 510 (1956).
IV
La mayoría concluye que la ausencia de la escalera que debió de dar acceso al foyer y la existencia del muro de contención de la parte posterior de la residencia constitu-yen vicios aparentes, pero que el contratista no se liberó de su responsabilidad por éstos con la recepción de la obra por constituir una violación “a las condiciones del contrato”, conforme establece el segundo párrafo del Art. 1483 del Código Civil, supra.
*444Considero que esta conclusión es claramente errónea, porque para responsabilizar al contratista por tales defec-tos habría que sostener que éstos son vicios ruinógenos. No existe prueba alguna para sostener que la ausencia de la escalera y la existencia del muro de contención sean vicios que produjeran la ruina del edificio. Al ser así, la respon-sabilidad del contratista queda fuera del alcance del Art. 1483 del Código Civil, supra. Por otra parte, por tratarse de vicios aparentes no ruinógenos, es aplicable la regla general, según la cual la responsabilidad del contratista cesa una vez entregada la obra.
Por este motivo, disiento de esta parte de la sentencia del Tribunal y los fundamentos de la opinión que la sostienen.

 Reglamento para Regular las Distintas Actividades que se Llevan a Cabo en el Negocio de la Construcción de Viviendas Privadas en Puerto Rico, Reglamento Núm. 2268 del Departamento de Asuntos del Consumidor, aprobado el 17 de agosto de 1977.


(2) La tesis contractualista es seguida, entre otros autores, por J.M. Manresa y Navarro, Comentarios al Código Civil Español, Madrid, Ed. Reus, 1950, T. X, pág. 199. En la misma línea se encuentra L. Diez-Picazo, Estudios sobre la Jurispruden-cia Civil, Madrid, Ed. Tecnos, 1966, Vol. I, pág. 629.


(3) J. Herrera Catena, Responsabilidad en la construcción: responsabilidad de-cenal de técnicosos y constructores, Granada, Gráficas del Sur, 1974, Vol. I, pág. 195.


(4) íd., págs. 199-200.


(5) Así, Manresa utiliza un lenguaje contractualista —refiriéndose al precepto en su conjunto— que sólo conviene al segundo párrafo del Art. 1591. Manresa y Navarro, op. cit., págs. 921 y 922. Mucius Scaevola lo contempla expresamente y lo conceptúa como una “excepción punitiva al plazo de garantía”, poniendo de relieve que no tenía precedente en el Proyecto de Código Civil de 185Í y estimándolo inne-cesario, pues toda falta contractual (que sea causa de la ruina total o parcial de la obra) implicaría un vicio constructivo (ya sancionado en el primer párrafo del Art. 1591). M. Scaevola, Código Civil, Madrid, Ed. Reus, 1951, T. XXIV, págs. 103-104.


(6) G. García Cantero, La responsabilidad por ruina de los edificios, 16 An. Der. Civ. 1053, 1110 (1963).


(7) A. Gullón Ballesteros, Curso de derecho civil: contratos en especial, respon-sabilidad extracontractual, Madrid, Ed. Tecnos, 1968, pág. 269.


(8) Herrera Catena, op. cit., pág. 219.


(9) La recepción ‘Viene constituida por el acto o la manifestación del propietario, reconociendo que la obra ha sido ejecutada correctamente”. S. de 14 de octubre de 1968, Núm. 4386, XXXV (Vol. II) Repertorio de Jurisprudencia 2944.


(10) Herrera Catena, op. cit., págs. 86-101.


(11) íd„ pág. 132.